                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-01464-RGK-MRW                                           Date      December 26, 2019
 Title             United African-Asian Abilities Club et al v. TRIANGLE-SV, LLC et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER

        On September 11, 2019, plaintiff was ordered to file a motion for default judgment on or
before October 11, 2019 [15]. As of this date, the Court’s order has not been complied with.
Plaintiff is ordered to show cause in writing, on or before January 6, 2020, why this action
should not be dismissed.

         IT IS SO ORDERED.
                                                                                                    :
                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
